DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Jesse Bennett     during a communication on April 30, 2021. 

The claims have been amended as follows: 

Claims 1-19.		(Canceled)

Claim 20.		(Previously Presented) A method of conducting a secured financial transaction on a device used as a payment terminal, the device running a point of sale 
receiving, by the POS application, user input comprising a payment amount for the secured financial transaction;
sending, by the payment control application and to the secure element, a request to conduct the secured financial transaction;
after receiving the request to conduct the secured financial transaction, activating, by the secure element, the wireless interface of the device;
receiving, via the wireless interface of the device and from a payment apparatus, an indication of one or more payment applications supported by the payment apparatus;
selecting, by the secure element, and based on the one or more payment applications supported by the payment apparatus, a payment application amongst a plurality of payment applications available to the secure element;
acquiring, by the secure element, via the wireless interface of the device, and from the payment apparatus, data relating to a financial account;
encrypting, by the secure element, at least a portion of the data relating to the financial account;
establishing a secured communication channel between the secure element and a server through the communication interface of the device;
transmitting, by the secure element and to the server, the encrypted data and the merchant identifier;
obtaining, by the secure element, a transaction authorization for conducting the secured financial transaction from the server; and
displaying, by the device, an indication of the transaction authorization.

Claims 21-23.	(Canceled)

Claim 24.	(Previously Presented) The method of claim 20, wherein acquiring the data relating to the financial account comprises contactlessly reading data from one of a payment card or a mobile device.

Claim 25.	(Canceled)

Claim 26.	(Previously Presented) The method of claim 20, wherein the secure element comprises at least one microcontroller, memory, or a cryptographic accelerator.

Claim 27. 	(Previously Presented) The method of claim 20, wherein encrypting the at least the portion of the data relating to the financial account is performed in accordance with Europay, MasterCard, or Visa (EMV) specifications.
Claims 28-45.	(Canceled)

Claim 46. 	(Currently Amended) A device to be used as a payment terminal and configured to run a point of sale (POS) application for conducting a secured financial transaction, the device comprising a central processing unit, a secure element storing a merchant identifier, a wireless interface and a memory comprising computer-executable instructions for execution by the device, the instructions, upon being executed by the device, causing the device to perform operations comprising:
running the point of sale (POS) application, the POS application comprising a payment control application, the payment control application running on the central processing unit and comprising control instructions to control the secure element;
receiving, by the POS application, user input comprising a payment amount for the secured financial transaction;
sending, by the payment control application and to the secure element, a request to conduct the secured financial transaction;
after receiving the request to conduct the secured financial transaction, activating, by the secure element, the wireless interface of the device;
receiving, via the wireless interface of the device and from a payment apparatus, an indication of one or more payment applications supported by the payment apparatus;
selecting, by the secure element, and based on the one or more payment applications supported by the payment apparatus, a payment application amongst a plurality of payment applications available to the secure element;
acquiring, by the secure element, via the wireless interface of the device, and from the payment apparatus, data relating to a financial account;
encrypting, by the secure element, at least a portion of the data relating to the financial account;
establishing a secured communication channel between the secure element and a server through the communication interface of the device;
transmitting, by the secure element and to the server, the encrypted data and the merchant identifier;
obtaining, by the secure element, a transaction authorization for conducting the secured financial transaction from the server; and
displaying, by the device, an indication of the transaction authorization.

Claims 47-49.	(Canceled)

Claim 50.	(Previously Presented) The device of claim 46, wherein the acquiring of the data relating to the financial account comprises reading data, by a contactless interface, from one of a payment card or a mobile device.
Claim 51.	(Currently Amended) The device of claim 46, wherein the operations further comprise: transmitting encrypted data to the server to generate the transaction authorization.

Claim 52.	(Previously Presented) The device of claim 46, wherein the secure element comprises at least one microcontroller, memory, or a cryptographic accelerator.

Claim 53.	(Previously Presented) The device of claim 46, wherein the encrypting of the at least the portion of the data relating to the financial account comprises the encrypting of the at least the portion of the data in accordance with Europay, MasterCard, or Visa (EMV) specifications.

Claims 54-55. 	(Canceled)


Claim 56.	(Currently Amended) A non-transitory computer readable storage medium comprising computer-executable instructions for execution by a device, the device to be used as a payment terminal and configured to run a point of sale (POS) application for conducting a secured financial transaction, the device comprising a central processing unit, a wireless interface and a secure element storing a merchant identifier, the instructions, upon being executed by the device, causing the device to perform a method comprising:
receiving, by the POS application, user input comprising a payment amount for the secured financial transaction;
running the POS application, the POS application comprising a payment control application, the payment control application running on the central processing unit and comprising control instructions to control the secure element;
sending, by the payment control application and to the secure element, a request to conduct the secured financial transaction;
after receiving the request to conduct the secured financial transaction, activating, by the secure element, the wireless interface of the device;
receiving, via the wireless interface of the device and from a payment apparatus, an indication of one or more payment applications supported by the payment apparatus;
selecting, by the secure element, and based on the one or more payment applications supported by the payment apparatus, a payment application amongst a plurality of payment applications available to the secure element;
acquiring, by the secure element, via the wireless interface of the device, and from the payment apparatus, data relating to a financial account;
encrypting, by the secure element, at least a portion of the data relating to the financial account;
establishing a secured communication channel between the secure element and a server through the communication interface of the device;
transmitting, by the secure element and to the server, the encrypted data and the merchant identifier;
obtaining, by the secure element, a transaction authorization for conducting the secured financial transaction from the server; and
displaying, by the device, an indication of the transaction authorization.

Claims 57-63.	(Canceled)

Claim 64. 	(Previously Presented) The method of claim 20, wherein the payment control application and the secure element are certified, and where the secure element is certified at a higher level of security than the payment control application is certified.

Claim 65.	(Previously Presented) The method of claim 20, wherein the secure element is provided on a separate chipset, and wherein the secure element is Europay, MasterCard or Visa (EMV) transaction certified independently of the device.

Claim 66.	(Previously Presented) The device of claim 46, wherein the payment control application and the secure element were certified, and where the secure element was certified at a higher level of security than the payment control application was certified.
Claim 67.	(Previously Presented) The device of claim 46, wherein the secure element is Europay, MasterCard or Visa (EMV) transaction certified independently of the device.

Claim 68.	(Previously Presented) The method of claim 20, wherein the secure element comprises software elements.

Claim 69.	(Previously Presented) The device of claim 46, wherein the secure element comprises software elements.


Reasons for Allowance

Claims 20, 24, 26-27, 46, 50-53, 56 and 64-69 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 20, 46 and 56 are directed to a device for conducting a secured financial transaction. Hasson et al. (US 2009/0240626 A1) discloses a method of conducting a secured financial transaction on a device used as a payment terminal, the device running a point of sale (POS) application, the device comprising a central processing unit, a wireless interface, a communication interface and a secure element, the POS application comprising a payment control application, the payment control application running on the central processing unit and comprising control instructions to control the secure element, the secure element storing a merchant identifier, the method comprising: (¶0029, ¶0041, ¶0043), acquiring, by the secure element, via the wireless interface of the device, and from the payment apparatus, data relating to a financial account (¶0031, ¶0036) and establishing a secured communication channel between the secure element and a server through the communication interface of the device (Fig. 5; ¶0029, ¶0041, ¶0043). 
Additionally, Makhotin et al. (US 2015/0046339 A1) discloses obtaining, by the secure element, a transaction authorization for conducting the secured financial transaction from the server; and (¶0047).
Lastly, Ginter et al. (5,892,900) discloses the secure element (Col. 60 lines 8-44, Col. 65 lines 60-63, Col. 66 16-34, Col. 67 line 47-Col. 68 line 26, Col. 70 lines 1-36).


However, the prior art does not teach nor fairly suggest neither singly nor in combination:
receiving, by the POS application, user input comprising a payment amount for the secured financial transaction;
sending, by the payment control application and to the secure element, a request to conduct the secured financial transaction;
after receiving the request to conduct the secured financial transaction, activating, by the secure element, the wireless interface of the device;
receiving, via the wireless interface of the device and from a payment apparatus, an indication of one or more payment applications supported by the payment apparatus;
selecting, by the secure element, and based on the one or more payment applications supported by the payment apparatus, a payment application amongst a plurality of payment applications available to the secure element;
encrypting, by the secure element, at least a portion of the data relating to the financial account;
transmitting, by the secure element and to the server, the encrypted data and the merchant identifier;
displaying, by the device, an indication of the transaction authorization.



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685